Appeal by the defendant from a judgment of the County Court, Rockland County (Resnik, J), rendered March 12, 2002, convicting him of manslaughter in the second degree, upon his plea of guilty, and criminal possession of a forged instrument in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s waiver of his right to appeal precludes review of his challenge to the court’s remarks at sentencing recommending against parole release (see People v Lopez, 6 NY3d 248 [2006]; People v Seaberg, 74 NY2d 1, 10 [1989]; People v Saldana, 221 AD2d 239 [1995]), and his contention that he was denied the effective assistance of counsel (see People v Eaton, 14 AD3d 577 [2005]; People v Herring, 274 AD2d 525 [2000]; People v Holmes, 268 AD2d 597 [2000]). Schmidt, J.P., Rivera, Krausman and Florio, JJ., concur.